Citation Nr: 1032481	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar disc disease with 
mild degeneration and disc herniation at L4-L5 (claimed as a low 
back disability).  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to July 1986, 
from February 2003 to May 2003, and from October 2003 to August 
2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 by the Department of Veterans Affairs 
(VA), San Juan, Puerto Rico, Regional Office (RO).
FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, lumbar 
disc disease with mild degeneration and disc herniation at L4-L5 
is etiologically related to an incident of his military service.  


CONCLUSION OF LAW

Lumbar disc disease with mild degeneration and disc herniation at 
L4-L5 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service Connection - In general 

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Presumptive service connection- chronic diseases

Where a Veteran served 90 days or more during a period of war, or 
for a period of 90 days after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R.§§ 3.307, 3.309 (2009).

Analysis

The Veteran contends that his low back disability, currently 
diagnosed as lumbar disc disease with mild degeneration and disc 
herniation at L4-L5, had its onset during service.  Therefore, he 
believes service connection for such disability should be 
granted.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  Here, a November 2005 VA 
examination report shows a diagnosis of lumbar disc disease with 
disc herniation at L4-L5.  Thus, the first element of a service 
connection claim under Shedden/Caluza has been satisfied.

The second element of a service connection claim, that of in-
service incurrence, has also been met.  The Veteran claims that 
he initially injured his back during his middle period of active 
service (from February 2003 to May 2003).  In this regard, a May 
2003 Report of Medical History indicates that the Veteran 
endorsed recurrent back pain/back problems; the examiner's 
summary showed a diagnosis of "mechanical low back pain - mild 
and not limiting."  

The second injury occurred during his last period of active 
service, from October 2003 to August 2004.  In this regard, a 
November 2003 service treatment record shows that the Veteran 
presented with complaints of low back pain after lifting a heavy 
object.  The diagnosis was low back strain.  A November 2003 
"individual sick slip" confirms that that the Veteran was 
suffering from low back pain; he was put on 48 hours of rest 
(i.e., no running, jumping, lifting, etc.).  

A May 2004 DA Form 2823 confirms that the Veteran was 
transferring heavy equipment on November 16, 2003 when he 
suddenly felt low back pain; he then went to sick call and 
received medical treatment.  The Veteran reported that he had 
been suffering from continuous back pain since the November 2003 
incident.  

A subsequent Line of Duty Report/Memorandum confirmed that the 
Veteran had, in fact, sustained low back pain in the line of duty 
(active).  

The Veteran separated from service in August 2004; there is no 
separation examination of record.  In August 2005, the Veteran 
filed his claim for service connection for a low back disability.  
A September 2005 VA outpatient treatment report shows that the 
Veteran complained of low back pain stemming from an in-service 
injury.  The diagnosis was low back pain.  

Based on the evidence outlined above, in-service incurrence of a 
low back injury has been unequivocally demonstrated.  Thus, the 
second element of a service connection claim has been met. 

The Board will now discuss whether the third element of a service 
connection claim has been met - namely, whether a causal 
relationship between the present low back disability and the 
injury incurred during service is demonstrated.  See Shedden, 
Caluza, supra. 

Notably, within one year of separation from service in August the 
Veteran filed his claim for service connection for a low back 
disability in August 2005, approximately one year after 
separation from service.  

A November 2005 VA C & P examination report shows that the 
Veteran reported injuring his back in November 2003 while he was 
working with heavy boxes.  The examiner provided a diagnosis of 
lumbar disc disease with disc herniation at L4-L5, causing mild 
compression of the thecal sac.  A contemporaneous MRI also 
revealed "mild degeneration" at L4-L5.  No opinion as to 
etiology was provided at that time. 

A July 2006 VA C & P examination report shows that the Veteran 
stated that his onset of back pain was in May 2003; he 
subsequently reinjured his low back in November 2003 while 
lifting a heavy box.  The examiner provided a diagnosis of mild 
degeneration at L4-L5, with a central disc herniation causing 
mild compression.  He opined that the low back disability was 
less likely than not related to any in-service injury or trauma.  
He reasoned the Veteran would have sought treatment within the 
first post-service year had the low back disability (i.e., 
discogenic disease) been present during service.  Thus, he 
concluded that the back condition was acute and transitory and 
resolved with in-service treatment.  

The Board finds that this opinion, as based on the VA examiner's 
dubious rationale, is of little or no probative value.  Indeed, 
the fact that the Veteran did not seek treatment within one year 
after separation does not vitiate the possibility of a causal 
relationship between the current disability and service.  In this 
regard, the Board finds it significant that the examiner failed 
to discuss the fact that the Veteran filed his claim for service 
connection within one year after separation from service and/or 
that he was diagnosed with mild lumbar degeneration as early as 
November 2005.  Indeed, it is the factually accurate, fully 
articulated, sound reasoning that supports a conclusion that 
contributes probative value to a medical opinion. Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, 
because the examiner's opinion is based on such faulty rationale, 
the Board affords little probative value to his ultimate 
conclusion.  

There are no other medical opinions of record with respect to 
nexus/etiology.  However, under 38 C.F.R. § 3.303(b), an 
alternative method of establishing the second and third 
Shedden/Caluza element is through a demonstration of continuity 
of symptomatology. See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 
38 C.F.R. § 3.303(b).

In this case, the Board finds that continuity of symptomatology 
has been sufficiently demonstrated by following medical and lay 
evidence: (1) service treatment records clearly document 
significant injury to the back in May 2003 and November 2003; (2) 
the Veteran's claim for service connection for a low back 
disability was received in August 2005, one year after his 
separation from service; (3) in September 2005 (one year and one 
month after separation) he again complained of low back pain as 
indicated in VA treatment records; (4) in November 2005, MRI 
findings showed mild degeneration at L4-L5 with disk herniation; 
and (5) VA treatment records dated from 2006 to 2009 show 
continuous complaints of low back pain.  

The Board also notes that the Veteran has consistently and 
credibly asserted that he has been suffering from chronic back 
symptomatology since service, and in particular, since the 
November 2003 in-service injury.  In this regard, he is competent 
to report as to a condition within his knowledge and personal 
observation.  

Based on the above, the third Shedden/Caluza element has been 
sufficiently satisfied through a demonstration of continuity of 
symptomatology; any reasonable doubt remaining is resolved in 
favor of the Veteran. 38 C.F.R. § 4.3.  Accordingly, service 
connection for a low back disability is warranted. 


ORDER

Entitlement to service connection for a low back disability is 
granted.  






_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


